EXHIBIT 10.1

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of October 4, 2019, by and between EAST WEST BANK (“Bank”) and
EVOLVING SYSTEMS, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 22, 2012 (as amended from time to time, including, without
limitation, by that certain Amendment to Loan and Security Agreement dated as of
October 22, 2014, that certain Second Amendment to Loan and Security Agreement
dated as of April 8, 2015, that certain Third Amendment to Loan and Security
Agreement dated as of September 28, 2015, that certain Fourth Amendment to Loan
and Security Agreement dated as of November 9, 2015, that certain Fifth
Amendment to Loan and Security Agreement dated as of February 29, 2016, and that
certain Clarification Agreement to Fifth Amendment to Loan and Security
Agreement dated as of February 29, 2016, collectively, the “Agreement”).  The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

Additionally, Borrower is currently in default (i) under Section 6.8(b) of the
Agreement (as in effect prior to the date hereof) due to Borrower’s failure to
maintain the minimum required leverage ratio for the measuring period ended
March 31, 2019, and June 30, 2019, and (ii) under Section 6.8(c) of the
Agreement (as in effect prior to the date hereof) due to Borrower’s failure to
maintain the minimum required fixed charge coverage ratio for the measuring
periods ended December 31, 2018, March 31, 2019, and June 30, 2019
(collectively, the “Existing Defaults”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Section 6.8 of the Agreement hereby is
amended and restated in its entirety to read as follows:

 

“6.8                         Financial Covenants.

 

(a)                                 Minimum EBITDA.  Borrower shall maintain at
all times, tested as of the last day of each month, EBITDA, measured on a
trailing three (3) month basis, of at least the following amounts for the
respective measuring periods set forth below:

 

Measuring Period Ending

 

Minimum EBITDA

 

July 31, 2019

 

$

0

 

August 31, 2019

 

$

0

 

September 30, 2019

 

$

0

 

October 31, 2019

 

$

0

 

November 30, 2019

 

$

150,000

 

December 31, 2019

 

$

350,000

 

January 31, 2020

 

$

350,000

 

February 29, 2020

 

$

400,000

 

March 31, 2020

 

$

500,000

 

April 30, 2020

 

$

500,000

 

May 31, 2020

 

$

550,000

 

June 30, 2020, and at all times thereafter

 

$

600,000

 

 

1

--------------------------------------------------------------------------------



 

(b)                                 Minimum Cash.  Borrower shall maintain at
all times, tested as of the last day of each month, unrestricted consolidated
cash in demand deposit and/or money market accounts, in an amount greater than
the aggregate outstanding amount of Indebtedness by Borrower and its
Subsidiaries to Bank at any time.”

 

2.                                      New Section 8.10 hereby is added to the
Agreement to read as follows:

 

“8.10                 Cross-Default.  If there is a default in any term,
provision, condition, covenant, or agreement contained in that certain Facility
Agreement by and among Evolving Systems, Inc., as Parent, Evolving Systems
Holdings Limited, as Company and Original Borrower, East West Bank, as Lender,
and Evolving Systems, Inc., Evolving Systems BLS Limited, Evolving Systems
Holdings Limited, and Evolving Systems Limited, as Original Guarantors, dated as
of August 16, 2017 (the “UK Facility Agreement”), or any other agreement entered
into in connection with the UK Facility Agreement.”

 

3.                                      Section 12.8 of the Agreement hereby is
amended and restated in its entirety to read as follows:

 

“12.8 Counterparts. This Agreement and any amendments, renewals, extensions,
modifications, or refinancings thereof may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.  In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing this Agreement (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or “.pdf” signature page were an original hereof.”

 

4.                                      Default Waiver.  Borrower hereby
acknowledges and Bank hereby waives the Existing Defaults (the “Default
Waiver”).

 

5.                                      Waiver of Notice and Cure.  Borrower
acknowledges that an Event of Default has occurred under the Agreement that, but
for the Default Waiver, would have entitled Bank to exercise all the remedies
available to Bank under the Agreement and applicable law.  Borrower waives all
notices of default and rights to cure that are otherwise provided in the
Agreement or applicable law, including, but not limited to, rights to notice and
redemption under California Uniform Commercial Code sections 9611, 9620 and
9623.  Borrower further waives any claim that a sale or other disposition by
Bank of the Collateral is not commercially reasonable because Bank disclaims any
warranties with respect to such sale or other disposition, including, without
limitation, disclaimers of warranties relating to title, possession, quiet
enjoyment, or the like.

 

6.                                      Release.

 

6.1                               Borrower acknowledges that Bank would not
enter into this Amendment, including the Default Waiver, without Borrower’s
assurance hereunder.  Except for the obligations arising hereafter under the
Agreement, Borrower hereby absolutely discharges and releases Bank, any person
or entity that has obtained any interest from Bank under the Agreement and each
of Bank’s and such entity’s former and present partners, stockholders, officers,
directors, employees, successors, assignees, agents and attorneys from any known
or unknown claims which Borrower now has against Bank of any nature, including
any claims that Borrower, its successors, counsel, and advisors may in the
future discover they would have now had if they had known facts not now known to
them, whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby.

 

2

--------------------------------------------------------------------------------



 

6.2                               Borrower waives the provisions of California
Civil Code Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

6.3                               The provisions, waivers and releases set forth
in this section are binding upon Borrower and Borrower’s shareholders, agents,
employees, assigns and successors in interest.  The provisions, waivers and
releases of this section shall inure to the benefit of Bank and its agents,
employees, officers, directors, assigns and successors in interest.

 

6.4                               Borrower warrants and represents that Borrower
is the sole and lawful owner of all right, title and interest in and to all of
the claims released hereby and Borrower has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.  Borrower shall
indemnify and hold harmless Bank from and against any claim, demand, damage,
debt, liability (including payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or arising out of any
assignment or transfer.

 

6.5                               The provisions of this section shall survive
payment in full of the Obligations, full performance of all the terms of this
Amendment and the Agreement, and/or Bank’s actions to exercise any remedy
available under the Agreement or otherwise.

 

7.                                      No course of dealing on the part of Bank
or its officers, nor any failure or delay in the exercise of any right by Bank,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right.  Bank’s
failure at any time to require strict performance by Borrower of any provision
shall not affect any right of Bank thereafter to demand strict compliance and
performance.  Any suspension or waiver of a right must be in writing signed by
an officer of Bank.

 

8.                                      Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement.  The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects.  Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

9.                                      Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default other
than the Existing Defaults has occurred and is continuing.

 

10.                               As a condition to the effectiveness of this
Amendment, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

(a)                                 this Amendment, duly executed by Borrower;

 

(b)                                 an updated Corporate Borrowing Certificate
with respect to incumbency and resolutions authorizing the execution and
delivery of this Amendment, substantially in the form attached hereto;

 

(c)                                  a default waiver and amendment to the UK
Facility Agreement duly executed by the parties thereto;

 

3

--------------------------------------------------------------------------------



 

(d)                                 Borrower’s repayment of principal due under
the Term Loan in an amount equal to Three Hundred Thirty-Three Thousand Three
Hundred Thirty-Three Dollars and Thirty-Three Cents ($333,333.33), which may be
debited from any of Borrower’s accounts at Bank;

 

(e)                                  all reasonable Bank Expenses incurred
through the date of this Amendment, which may be debited from any of Borrower’s
accounts at Bank; and

 

(f)                                   such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

11.                               This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ MARK P. SZYNKOWSKI

 

 

 

 

Name:

Mark P. Szynkowski

 

 

 

 

Title:

Senior Vice President, Finance

 

 

 

 

 

 

EAST WEST BANK

 

 

 

 

 

 

By:

/s/ CHRIS HETTERLY

 

 

 

 

Name:

Chris Hetterly

 

 

 

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------